Exhibit 10.5

AGREEMENT OF SEPARATION AND GENERAL RELEASE

This Agreement of Separation and General Release (“Agreement”) is made effective
July 12, 2012 (the “Effective Date”) by and between Jonathan C. Gold (“Gold”)
and Quality Distribution, Inc. (“Quality Distribution”), a Florida corporation.

WHEREAS, Gold is employed by Quality Distribution pursuant to the Employment
Agreement dated April 1, 2007, subsequently amended on January 29, 2010
(“Employment Agreement”); and

WHEREAS, Gold and Quality Distribution have mutually agreed to end Gold’s
employment with Quality Distribution effective August 3, 2012; and

WHEREAS, Gold and Quality Distribution have mutually agreed that it is desirable
to end Gold’s employment with Quality Distribution on the terms and conditions
set forth in this Agreement.

NOW, THEREFORE, Gold and Quality Distribution, intending to be legally bound
hereby and in consideration of the mutual promises contained herein, do hereby
agree as follows:

1. Termination. Gold and Quality Distribution mutually agree that Gold’s
employment with Quality Distribution shall terminate effective as of 11:59 p.m.
Eastern time on August 3, 2012 (“Separation Date”). Gold shall continue to
provide services to, and serve as an officer of, Quality Distribution pursuant
to the terms of his Employment Agreement until the Separation Date; provided,
however, that Gold’s position during the period July 9, 2012 through August 3,
2012 shall be that of Senior Advisor to the CEO, reporting to, and with duties
assigned by, the Chief Executive Officer.

2. Severance Payments. Gold shall receive the severance and benefits provided in
Section 4.2.3 of his Employment Agreement and the additional stock option rights
granted to him in Paragraph 3 below. For the sake of clarity, the bonus amounts
to which Gold shall be entitled are: $38,950.82 for the period January 1, 2012
through August 3, 2012 (payable in or around March 2013); $27,049.18 for the
period August 4, 2012 through December 31, 2012 (also payable in or around March
2013); and $38,950.82 for the period January 1, 2013 through August 3, 2013
(payable in or around March 2014). Gold acknowledges that as of the Separation
Date, except as expressly provided in this Agreement and the Employment
Agreement, Gold is not entitled to any other compensation, payments,
distributions, bonuses, PTO, severance, stock options or benefits from Quality
Distribution.

3. Stock Options.

(a) Notwithstanding anything to the contrary, including without limitation
anything to the contrary contained in the Employment Agreement or any of Gold’s
stock option or restricted stock agreements with Quality Distribution, all
grants of restricted stock and options to purchase common stock of Quality
Distribution previously granted to Gold that have not vested as of the
Separation Date shall immediately terminate, become null and void and be of no
further force or effect, except for the following grants (the “Surviving
Grants”):

 

Plan Name

   Grant Date    Type of Grant    Exercise
Price      Vesting Date    Vest
Quantity  

2003 Stock Option Plan

   04-Nov-2009    Option    $ 3.82       04-Nov-2012      6,250   

2003 Restricted Stock Incentive Plan

   04-Nov-2009    Restricted Stock      N/A       04-Nov-2012      2,500   

 

            JG

 

Page 1 of 7



--------------------------------------------------------------------------------

(b) All of Gold’s stock options granted by Quality Distribution that vested on
or prior to the Separation Date and all of the options included in the Surviving
Grants are hereinafter collectively referred to as the “Surviving Options.” Gold
shall remain subject to Quality Distribution’s Statement of Policy Concerning
Securities Trading and Related Matters (the “Insider Trading Policy”) until the
close of business on September 30, 2012, including the requirement that he
obtain prior clearance for all trades (including the maximum number of shares
that may be traded) from Quality Distribution’s Chief Financial Officer or Chief
Executive Officer; provided, however, that notwithstanding anything to the
contrary: (i) commencing at the start of the second business day following the
release of Quality Distribution’s earnings release regarding its second quarter
financial results (which is expected to be released on or about August 1, 2012),
Gold shall no longer be restricted to trading only in Window Periods (as defined
in the Insider Trading Policy); and (ii) Gold may exercise any of the Surviving
Options at any time after they vest until the Expiration Date (as defined
below). The Surviving Grants are subject to applicable withholding obligations
of Quality Distribution, if any.

(c) Notwithstanding anything in this Agreement to the contrary (including
without limitation that Gold may provide certain consulting services to the
Company after the Separation Date pursuant to Section 5, below), all Surviving
Options that have not been exercised prior to 5:00 p.m., Tampa, FL time, on
December 31, 2012 (the “Expiration Date”) shall, at such time, automatically
terminate, become null and void, and be of no further force or effect; provided,
however, that the Expiration Date shall be extended to June 30, 2013 if:
(i) Gold comes into possession of material non-public information concerning
Quality Distribution in the course of providing consulting services pursuant to
Section 5 below, before December 31, 2012, as determined in the reasonable
discretion of Quality Distribution’s Chief Financial Officer or Chief Executive
Officer; or (ii) Gold dies or becomes disabled on or after the Effective Date
but before December 31, 2012.

4. General Releases.

(a) Gold, individually, and on behalf of, as applicable, Gold’s current, former,
and successor agents, representatives, guardians, heirs, assigns, successors,
executors, administrators and insurers does hereby irrevocably release, acquit,
and discharge Quality Distribution and the Other Released Parties (as defined in
4(b) below), from any and all Claims and Controversies (as defined in 4(c)
below); provided, however, that nothing in this Agreement will be considered a
release of: Gold’s claims, if any, for Gold’s right to enforce his

 

            JG

 

Page 2 of 7



--------------------------------------------------------------------------------

Employment Agreement or this Agreement; Gold’s vested benefits and benefit
continuation/conversion rights under Quality Distribution’s employee benefit
plans; and Gold’s right to indemnification pursuant to Section 6 of the
Employment Agreement.

(b) For the purposes of this Agreement, the term “Other Released Parties” means,
as applicable, Quality Distribution’s Affiliates, and with respect to Quality
Distribution and its Affiliates, each of their respective predecessors and
successors, and each of their past, present and future employees, officers,
directors, stockholders, trustees, owners, partners, members, representatives,
administrators, assigns, attorneys, agents, servants, assigns, insurers,
employee benefit programs (and the trustees, administrators, fiduciaries, and
insurers of such programs). For the purposes of this Agreement, “Affiliates”
means any individual, corporation, partnership, association, joint-stock
company, trust, unincorporated association or other entity (other than Quality
Distribution) that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with Quality
Distribution.

(c) For the purposes of this Agreement, the term “Claims and Controversies”
means any and all claims, debts, damages, demands, liabilities, benefits, suits
in equity, complaints, grievances, obligations, promises, agreements, rights,
controversies, costs, losses, remedies, attorneys’ fees and expenses, back pay,
front pay, severance pay, percentage recovery, injunctive relief, lost profits,
emotional distress, mental anguish, personal injuries, liquidated damages,
punitive damages, disability benefits, interest, expert fees and expenses,
reinstatement, other compensation, suits, appeals, actions, and causes of
action, of whatever kind or character, including without limitation, any
dispute, claim, charge, or cause of action arising under the Civil Rights Act of
1964, Title VII, 42 U.S.C. §§ 2000e et seq., as amended (including the Civil
Rights Act of 1991), the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 et seq., as
amended, the Equal Pay Act of 1963 (EPA), 29 U.S.C. §§ 201 et seq., as amended,
the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 et seq., as
amended, the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. §§ 12101
et seq., as amended, the Rehabilitation Act of 1973, 29 U.S.C. §§ 794 et seq.,
as amended, the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§
1001 et seq., as amended, the Consolidated Budget and Reconciliation Act of 1985
(COBRA), §§ 1161 et seq., as amended, the Fair Labor Standards Act (FLSA), 29
U.S.C. §§ 201 et seq., as amended, the Family and Medical Leave Act (FMLA), 29
U.S.C. §§ 2601 et seq., as amended, the Labor Management Relations Act (LMRA),
29 U.S.C. §§ 141 et seq., as amended, the Employee Polygraph Protection Act, 29
U.S.C. §§ 2001 et seq., as amended, the Racketeer Influenced and Corrupt
Organizations Act (RICO), 18 U.S.C. §§ 1961 et seq., as amended, the
Occupational Safety and Health Act (OSHA), 29 U.S.C. §§ 651 et seq., as amended,
the Electronic Communications Privacy Act, 18 U.S.C. 2510 et seq., and 2701 et
seq., as amended, the Uniform Services Employment and Re-Employment Rights Act,
38 U.S.C. §§ 4301 et seq., as amended, the Sarbanes-Oxley Act, 18 U.S.C. §
1514A, as amended, the Florida Civil Rights Act (“FCRA”), Chapter 760, Florida
Statutes, the Genetic Information Non-Discrimination Act (“GINA”), 42 U.S.C.
2000ff, et seq.; Florida’s Minimum wage Act, §§448.109 and 448.110, all other
applicable state and federal fair employment laws, state and federal equal
employment opportunity laws, and state and federal labor statutes and
regulations, and all other constitutional, federal, state, local, and municipal
law claims, whether statutory, regulatory, common law (including without
limitation, breach of the Employment Agreement, other breach of express or
implied contract, wrongful discharge in violation of public policy, breach of
covenant of good faith and fair dealing, promissory estoppel, quantum meruit,
fraud, fraud in the inducement,

 

            JG

 

Page 3 of 7



--------------------------------------------------------------------------------

fraud in the factum, statutory fraud, negligent misrepresentation, defamation,
libel, slander, slander per se, retaliation, tortious interference with
prospective contract, tortious interference with business relationship, tortious
interference with contract, invasion of privacy, intentional infliction of
emotional distress, and any other common law theory of recovery, whether legal
or equitable, negligent or intentional), or otherwise, whether known or unknown
to the Parties, foreseen or unforeseen, fixed or contingent, liquidated or
unliquidated, directly or indirectly arising out of or relating to any and all
disputes now existing between Gold on the one hand, and Quality Distribution or
Other Released Parties on the other hand, whether related to or in any way
growing out of, resulting from or to result from Gold’s employment with and/or
termination from Quality Distribution, for or because of any matter or thing
done, omitted, or allowed to be done by Quality Distribution or the Other
Released Parties, as applicable, for any incidents, including those past and
present, which existed or may have existed at any time prior to and/or
contemporaneously with the execution of this Agreement, including all past,
present, and future damages, injuries, costs, expenses, attorney’s fees, other
fees, effects and results in any way related to or connected with such
incidents.

(d) Gold understands that Gold is releasing Claims of which Gold may not be
aware. This is Gold’s knowing and voluntary intent, even though Gold recognizes
that someday Gold might learn that some or all of the facts that Gold currently
believes to be true are untrue and even though Gold might then regret having
signed this Agreement. Nevertheless, Gold is assuming that risk and Gold agrees
that this Agreement shall remain effective in all respects in any such case. It
is further understood and agreed that Gold is waiving all rights under any
statute or common law principle which otherwise limits application of a general
release to claims which the releasing party does not know or suspect to exist in
his favor at the time of signing the release which, if known by him, would have
materially affected his settlement with the party being released and Gold
understands the significance of doing so.

(e) Neither Gold nor his heirs, agents, representatives or attorneys have filed
or caused to be filed any lawsuit, with respect to any Claim that Gold is
releasing in this Agreement.

(f) Quality Distribution, on its own behalf and on behalf of the Other Released
Parties, does hereby irrevocably release, acquit, and discharge Gold from any
and all Claims and Controversies; provided, however, that nothing in this
Agreement will be considered a release of Quality Distribution’s claims, if any,
for Quality Distribution’s right to enforce this Agreement or the Employment
Agreement (including, without limitation, Quality Distribution’s rights under
the restrictive covenants detailed in Section 5.1 and Annexes B and C thereto).
Quality Distribution understands that it is releasing Claims of which it may not
be aware. This is Quality Distribution’s knowing and voluntary intent, even
though it recognizes that someday it might learn that some or all of the facts
that it currently believes to be true are untrue and even though Quality
Distribution might then regret having signed this Agreement. Nevertheless,
Quality Distribution is assuming that risk and agrees that this Agreement shall
remain effective in all respects in any such case. It is further understood and
agreed that Quality Distribution is waiving all rights under any statute or
common law principle which otherwise limits application of a general release to
claims which the releasing party does not know or suspect to exist in his favor
at the time of signing the release which, if known by it, would have materially
affected its settlement with the party being released and Quality Distribution
understands the significance of doing so. Neither Quality Distribution, the
Other Released Parties, nor their respective agents, representatives or
attorneys, have filed or caused to be filed any lawsuit with respect to any
Claim that Quality Distribution is releasing in this Agreement.

 

            JG

 

Page 4 of 7



--------------------------------------------------------------------------------

5. Post Employment Consulting Services; Indemnity. In consideration of the stock
options rights granted to Gold pursuant to Paragraph 3 of this Agreement, Gold
agrees to provide post termination consulting services to Quality Distribution,
reporting to, and acting at the direction of, the Chief Executive Officer,
between August 4, 2012 and August 3, 2013; provided, however, that Gold shall
only be required to provide such services to the extent that Gold, in his
reasonable judgment, determines that he is able to do so without violating any
legal or ethical obligations. Gold shall be required to provide, at most, seven
(7) business days of such consulting services. The dates of such consulting
services shall be selected by Quality Distribution who shall provide Gold with
at least seven (7) days prior notice. Quality Distribution shall pay Gold
$2,000.00 for each day of consulting services, plus his reasonable travel
expenses. Quality Distribution shall indemnify, defend and hold Gold harmless
from any Claims and Controversies arising from or related to Gold’s performance
of consulting services, except to the extent caused by Gold’s intentional
misconduct.

6. Non-Admission. It is specifically understood and agreed that this Agreement
shall not in any way be construed as an admission that Quality Distribution has
violated any federal, state or local law or common law duty, or that any action
taken by Quality Distribution with respect to Gold has been unwarranted,
unjustified, discriminatory or otherwise unlawful.

7. Headings. The headings in this Agreement are for convenience and reference
only and shall not be construed as part of this Agreement or to limit or
otherwise affect the meaning hereof.

8. Amendments. No change, alteration or modification hereof may be made except
in writing signed by each of the parties hereto.

9. Governing Law. This Agreement shall be governed by, construed and enforced
pursuant to the laws of the State of Florida applicable to contracts made and
entirely to be performed therein without regard to rules relating to conflicts
of law.

10. Dispute Resolution. Any controversy, claim or dispute arising out of or
relating to this Agreement or the breach thereof shall be settled by arbitration
before one (1) arbitrator. In the event that the parties are not able to agree
on an arbitrator, then the matter shall be decided by a panel of three
(3) arbitrators, with each party selecting one (1) arbitrator and these two
arbitrators selecting the third arbitrator. The Arbitration will be administered
by the American Arbitration Association in accordance with its National Rules
for Resolution of Employment Disputes. The arbitration proceeding shall be
confidential, and judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction. Any such arbitration shall take place
in Tampa, Florida, or in any other mutually agreeable location. In the event any
judicial action is necessary to enforce the arbitration provisions of this
Agreement, sole jurisdiction shall be in the federal and states courts for
Hillsborough County, Florida. The arbitrator(s) shall have the authority to
provide any award or relief, including injunctive relief, allowed by law or this
Agreement. The arbitrator(s) shall have the discretion to award reasonable
attorneys’ fees, costs and expenses to the prevailing party.

 

            JG

 

Page 5 of 7



--------------------------------------------------------------------------------

11. Separability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

12. Entire Agreement; Construction; Definitions. This Agreement contains the
entire understanding between Gold and Quality Distribution relating to the
termination of Gold’s employment with Quality Distribution. The Parties agree
that all terms of the Employment Agreement shall remain in full force and effect
until the Separation Date. After the Separation Date, it is the parties’ intent
that their respective post-termination rights and obligations under the
Employment Agreement continue in full force and effect, except to the extent
expressly modified by this Agreement. Accordingly, this Agreement and the
Employment Agreement shall be construed to be consistent with one another to the
maximum extent possible. Unless otherwise defined in this Agreement, any term
used herein shall have the meaning set forth in the Employment Agreement.

13. Voluntary Agreement. Each party to this Agreement acknowledges and
represents that he or it (a) has fully and carefully read this Agreement prior
to signing it, (b) has been, or has had the opportunity to be, advised by
independent legal counsel of his or its own choice as to the legal effect and
meaning of each of the terms and conditions of this Agreement, and (c) is
signing and entering into this Agreement as a free and voluntary act without
duress or undue pressure or influence of any kind or nature whatsoever and has
not relied on any promises, representations or warranties regarding the subject
matter hereof other than as set forth in this Agreement.

14. Counterparts and Facsimile. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument. Facsimile
transmission of any signed original document or retransmission of any signed
facsimile transmission will be deemed the same as delivery of an original. At
the request of any party, the parties will confirm facsimile transmission by
signing a duplicate original document.

15. Older Workers’ Benefit Protection Act Provisions. In accordance with the
requirements of the Older Workers’ Benefits Protection Act, Gold expressly
acknowledges the following:

(a) Consideration. The consideration provided pursuant to this Agreement is in
addition to any consideration that he would otherwise be entitled.

(b) Independent Legal Counsel. Gold has been advised and encouraged to consult
with an attorney before signing this Agreement. Gold acknowledges that if he
desired to, Gold had an adequate opportunity to do so.

 

            JG

 

Page 6 of 7



--------------------------------------------------------------------------------

(c) Consideration Period. Gold has twenty-one (21) calendar days from the date
the original Agreement was given to him, July 12, 2012, to consider this
Agreement before signing it. The twenty-one (21) day period expires on August 1,
2012. Gold may use as much or as little of this twenty-one (21) day period as
Gold wishes before signing. If Gold does not sign and return this Agreement
within this twenty-one (21) day period, it will not become effective or
enforceable and Gold will not receive the severance, benefits and stock option
rights described herein.

(d) Revocation Period and Effective Date. Gold has seven (7) calendar days after
signing this Agreement to revoke it. To revoke this Agreement after signing it,
Gold must deliver a written notice of revocation to Quality Distribution’s Vice
President – Human Resources before the seven (7) day period expires. This
Agreement shall not become effective until the eighth (8th) calendar day after
Gold signs it (“Revocation Expiration Date”). If Gold revokes this Agreement:
(i) except for this Section 15(d), the provisions of this Agreement will not
become effective or enforceable; (ii) Gold’s employment will be deemed to have
been terminated by Quality Distribution at 11:59 p.m. Eastern time on August 3,
2012 without Cause; and (iii)the parties will have only the respective
post-termination rights and obligations set forth in the Employment Agreement.

16. Assignability; Succession. This Agreement shall inure to the benefit of and
shall be binding upon Quality Distribution and its successors and assigns. Gold
may not assign, transfer, pledge, encumber, hypothecate or otherwise dispose of
this Agreement or any of his rights or obligations hereunder without the prior
written consent of Quality Distribution, and any such attempted assignment,
transfer, pledge, encumbrance, hypothecation or other disposition without such
consent shall be null and void and without effect. Notwithstanding the
foregoing, it is expressly understood and agreed that Gold’s estate shall be
entitled to all monies, stock, and stock options due to Gold hereunder in the
event Gold dies at, or subsequent to, the Effective Date, but prior to the
receipt by Gold of such monies, stock, and stock options due him pursuant to the
terms hereof.

IN WITNESS WHEREOF, the parties have set their hands and seals to this Agreement
as of the date set forth below.

 

Date:                        

 

    JONATHAN C. GOLD Date:                         QUALITY DISTRIBUTION, INC.  
  By:  

 

    Its:  

 

 

            JG

 

Page 7 of 7